DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-12 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/2022.
Applicant argues that the special technical feature is “the at least two varifocal lenses are configured to be capable of making colored lights of the corresponding pixel regions form virtual images having different image distances on a side of the varifocal lenses near the display panel” and this feature defines a novel inventive concept.  In the previously-presented election of specie requirement, the claims did not recite virtual image formation though this is a feature that has been clarified in the claim by amendment.  The prior art cited herein evidences that the common technical features of the species was known and thus the traversal is not found to be persuasive. 

Response to Amendment
Receipt is acknowledged of the amendment filed 2/11/2022.  Claims 1, 17, and 20 are amended and claims 1-10, 13, 16-18, and 20-22 are elected and currently examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10, 16-18, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8.248,458 to Schowengerdt et al. (hereinafter Schowengerdt).
Regarding claim 1, Schowengerdt discloses a stereoscopic display device (Figs. 1, 4, 9, 15; abstract), comprising a display panel (col. 16, ll. 18-39) and a varifocal lens array (col. 21, ll. 23-col. 24, ln. 12), wherein the varifocal lens array is on a side of display panel where an image surface is (Fig. 7, 16-17, 21-22); the varifocal lens array comprises at least two varifocal lenses arranged in an array (Figs. 16-17), wherein any one of the varifocal lenses corresponds to at least one sub-pixel region on the display panel (“so that its plane of focus can be changed on a frame-by-frame basis, line-by-line basis, or low-resolution voxel-by-voxel basis”, Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12), and the at least two varifocal lenses (Figs. 7, 16-17, 
Regarding claim 2, Schowengerdt discloses each varifocal lens corresponds to one sub-pixel region on the display panel (“as light is emitted for each voxel in the display, it passes through a dedicated optical component, which then imparts the required degree of divergence or collimation to the light for that voxel”, “process is performed independently for each voxel of the display, with the net result being an image that includes objects at different viewing distances”, “[i]n a virtual scene, distant objects are represented in a depth map for the scene by a focal state of the component that collimates the light that it transmits. Near objects are represented by a focal state that markedly diverges the light that it transmits. A smooth gradation of optical viewing distances can be generated in the display by smoothly varying the power of each optical component”; Figs. 7, 16-17, 21-22; col. 21, ln. 23-col. 24, ln. 12). 
Regarding claim 6, Schowengerdt discloses the display panel is an organic light-emitting diode display panel comprising a light-emitting layer (“Though the various embodiments explicitly discussed herein are scanned light retinal displays, the discussed techniques implicitly 
Regarding claim 7, Schowengerdt discloses each of the varifocal lenses is an electrostrictive lens (Fig. 7, 21-22).
Regarding claim 8, Schowengerdt discloses the electrostrictive lens comprises a transparent electrostrictive ceramic lens (glass substrate 81. Figs. 7, 21-22) and an electric field component (electrodes, Figs. 7, 21-22) outside the transparent electrostrictive ceramic lens. 
Regarding claim 9, Schowengerdt discloses each of the varifocal lenses is a liquid varifocal lens (Figs. 7, 21-22).
Regarding claim 10, Schowengerdt discloses the liquid varifocal lens is a liquid varifocal lens based on electrowetting principle (“Through a process of electro-wetting, the shape of an interface 72 between a conducting fluid 74 and an insulating fluid 76 (with different refractive indices) is altered”; col. 10, ll. 8-38).  
Regarding claim 16, Schowengerdt discloses each of the varifocal lenses is a spherical varifocal lens or an aspherical varifocal lens (Fig. 7). This claim includes a subset and the complement of the subset and thus the whole set of species.  In other words, any lens would either spherical or aspherical.  
Regarding claim 17, Schowengerdt discloses a method for controlling a stereoscopic display device (Figs. 1, 4, 9, 15; abstract), wherein the stereoscopic display device comprises a display panel (col. 16, ll. 18-39) and a varifocal lens array (col. 21, ll. 23-col. 24, ln. 12), wherein the varifocal lens array is on a side of display panel where an image surface is (Fig. 7, 16-17, 21-22); the varifocal lens array comprises at least two varifocal lenses arranged in an array (Figs. 16-17), wherein any one of the varifocal lenses corresponds to at least one sub-pixel 
Regarding claims 18 and 21, Schowengerdt discloses setting focal lengths of varifocal lenses in the varifocal lens array according to the second instruction to form a virtual image of a picture displayed by the display panel on a side of the varifocal lens array near the display panel comprises: controlling, according to the second instruction, focal lengths of different varifocal lenses in the varifocal lens array (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12), such that the display panel forms virtual images having different image distances on a side of the varifocal lens array near the display panel (col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Regarding claim 20, Schowengerdt discloses the details of Claim 17 in addition to implied disclosures of one or more processor and a memory (storing and displaying image data, Figs. 7, 16-17, 21-22; col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt as applied to claim 1 above, and further in view of CN 103186008 to Luo (hereinafter Luo).
Regarding claim 3, Schowengerdt discloses a sub-pixel region that produces an emission pattern smaller than any one of the at least two varifocal lenses on a lens plane in a 
Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: an orthographic projection of a sub-pixel region corresponding to any one of the at least two varifocal lenses on a lens plane is in a region where said any one of the at least two varifocal lenses is on the lens plane, and the lens plane is a plane where the varifocal lens array is.  
Luo discloses an orthographic projection of a sub-pixel region (pixel 10 with sub-pixels 11 and 12 of Fig. 1 corresponds to adjacent pixels 210 of Fig. 6) corresponding to any one of the at least two varifocal lenses (a liquid crystal microlens 118, Fig. 6) on a lens plane is in a region where said any one of the at least two varifocal lenses is on the lens plane (Fig. 6), and the lens plane is a plane where the varifocal lens array is (Fig. 6).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide sub-pixels with the claimed orthographic projection as taught by Luo with the system as disclosed by Schowengerdt.  The motivation would have been to focus and depth control of individually addressable display pixel units.
Regarding claim 4, Luo discloses the lens plane is parallel to the image surface of the display panel (Fig. 6).  

Regarding claim 5, Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: the display panel is a liquid crystal display panel comprising a color filter substrate, wherein a surface of the color filter substrate near the varifocal lens array is the image surface.  
Luo discloses the display panel is a liquid crystal display panel (liquid crystal layer 205, Fig. 6) comprising a color filter substrate (color filter 201, Fig. 6), wherein a surface of the color filter substrate near the varifocal lens array is the image surface (Fig. 6).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a color filter as taught by Luo with the system as disclosed by Schowengerdt.  The motivation would have been to control of emitted wavelengths of light from the display units for the purposes of image formation (Figs. 2, 6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt as applied to claim 1 above, and further in view of EP 1870742 to Berge (hereinafter Berge).
Regarding claim 13, Schowengerdt discloses the claimed invention as cited above though does not explicitly disclose: the electric field component is any one of the following structures: a structure comprising a circular electrode and at least one annular electrode around the circular electrode; a structure comprising an electrode layer on one surface of the transparent electrostrictive ceramic lens, and an electrode pattern on the other surface of the transparent electrostrictive ceramic lens, wherein the electrode pattern comprises a circular electrode and at least one annular electrode around the circular electrode; and a structure comprising electrode patterns on both sides of the transparent electrostrictive ceramic lens, 
Berge discloses the electric field component is any one of the following structures: a structure comprising a circular electrode (electrodes 206, Fig. 2A-2B) and at least one annular electrode (electrode 214, Figs. 2A-2B) around the circular electrode; a structure comprising an electrode layer (electrode 206, Figs. 2A-2B) on one surface of the transparent electrostrictive ceramic lens, and an electrode pattern (electrode 214, Figs. 2A-2B) on the other surface of the transparent electrostrictive ceramic lens, wherein the electrode pattern comprises a circular electrode and at least one annular electrode around the circular electrode (Figs. 2A-2B); and a structure comprising electrode patterns on both sides of the transparent electrostrictive ceramic lens, wherein each of the electrode patterns comprises a circular electrode and at least one annular electrode around the circular electrode.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide electrodes as taught by Berge with the system as disclosed by Schowengerdt.  The motivation would have been to improve lens control and aperture size and thus image quality ([0002]-[0004]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt in view of Official Notice.
Regarding claim 22, Schowengerdt discloses the details of Claim 17 in addition to implied disclosures of a processor storing and displaying image data (storing and displaying image data, Figs. 7, 16-17, 21-22; col. 10, ll. 8-38 & col. 21, ln. 23-col. 24, ln. 12).
Examiner takes Official Notice that non-transitory computer readable storage mediua storing computer programs for storing and displaying image data are old and well-known in the art.  These media are known in the art and a person having ordinary skill in the art would be motivated to provide the media to execute automated computer routines.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872